Citation Nr: 0815974	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-40 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed 
hypertension, to include as secondary to service-connected 
PTSD.  

3.  Entitlement to service connection for claimed bilateral 
hearing loss.  

4.  Entitlement to service connection for claimed headaches.  



REPRESENTATION

Appellant represented by:	James C. Reed, Jr., Attorney 
at Law



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 1944 
to April 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the RO.  

A March 27, 2008 Motion to Advance this case on the Board's 
docket was granted on April 2, 2008 for good cause due to the 
veteran's age.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO on March 4, 
2008, and a transcript of the hearing is of record.  A period 
of 60 days from the date of the hearing was requested on 
behalf of the veteran to submit additional evidence.  A VA 
Form 21-4138, Statement In Support Of Claim, was received by 
VA later in March 2008.  

The issues of service connection for bilateral hearing loss 
and headaches are being remanded to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran is not shown to have a diagnosis of PTSD due 
to a verified or potentially verifiable stressor event during 
his period of active service.  

2.  The veteran is not shown to have manifested complaints or 
findings of hypertension in service or for many years after 
service discharge.  

3.  The currently demonstrated hypertension is not shown to 
be due to any event or incident of the veteran's period of 
active service.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The veteran does not have a disability manifested by 
hypertension due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred therein.  .  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  
In December 2003 and January 2004, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file after the letters.  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The veteran was not informed that a disability rating and 
effective date would be assigned if any of his claims was 
granted.  However, as his claims for service connection are 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159.  

There is no nexus opinion on file on whether the veteran 
has PTSD or hypertension due to service.  Such development 
is to be considered necessary if the information of record 
does not contain sufficient medical evidence to decide the 
claim, but contains competent evidence of diagnosed PTSD; 
establishes a verified service stressor; and indicates 
that the claimed disability may be associated with the in-
service stressor.  38 C.F.R. § 3.159(c)(4).  

Such development is to be considered necessary in a claim 
of service connection for hypertension if the information 
and evidence of record does not contain sufficient 
competent evidence to decide the claim, but contains 
competent evidence of current disability; establishes that 
the veteran experienced a related injury or disease in 
service or during the presumptive period thereafter; and 
indicates that the current disability may be associated 
with the in-service event or with a service-connected 
disability.  Id.  

Because not all of these requirements have been met, as 
will be discussed, a VA examination or related medical 
opinion is not required with regard to either issue.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his March 2007 RO hearing and his March 2008 hearing with the 
Board.  The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any defect 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

Moreover, in the case of hypertension, service connection may 
be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Service Connection Claims

PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2007).  

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

Although the veteran's service specialty was as a topographic 
surveyor, he asserts that he was involved in field exercises 
with live ammunition when he was hit by shrapnel and saw 
someone killed.  However, this service would not be 
considered to involve "combat with the enemy."  Therefore, 
the provisions of 38 U.S.C.A. § 1154 are not applicable in 
this case.  

In order to establish service connection for a veteran who 
had no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89.  The veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  

Additionally, the January 2006 statement in support of the 
veteran's claim from D.R.C., a former field artillery 
officer, is based on his general experience; Mr. C. did not 
serve with the veteran during World War II.  

While the veteran filled out a PTSD Questionnaire, he did not 
provide any specific information about an event that would 
capable of independent verification by VA.  He has testified 
about certain stressful events while training with an 
artillery unit, but has not provided any other evidence to 
support these assertions.  

The Board would also note that there is no evidence of 
psychiatric complaints or findings in the service medical 
records and that the initial postservice treatment of any 
psychiatric disorder was not until 1957 when a compulsive 
personality was diagnosed.  While more recent records report 
a diagnosis of bipolar disease apparently related to "[h]is 
history of severe trauma while in the Armed Forces," there 
is no competent evidence showing a current diagnosis of PTSD.  

Consequently, absent a current diagnosis of PTSD linked to a 
verified stressor in service, the claim of service connection 
for PTSD must be denied.  


Hypertension

The veteran contends that he incurred hypertension either due 
to service or secondary to PTSD.  

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeters (mm.) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2005).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  

The service medical records on file, which include the 
veteran's April 1946 discharge examination report, do not 
reveal any elevated blood pressure readings.   The only 
postservice medical evidence of elevated blood pressure is in 
a private treatment record from Crosslands Family Practice 
dated in March 2004, which shows a reading of 166/76.  

Consequently, absent competent evidence linking current 
disability to service, the claim of service connection for 
hypertension must be denied on this basis.  

The Board would also point out that, because the veteran is 
not service connected for PTSD, the claim of service 
connection for hypertension on a secondary basis must be 
denied on a secondary basis.  

With respect to the veteran's testimony at his March 2007 and 
March 2008 hearings, as well as the written statements by and 
on behalf of the veteran in support of his service connection 
claims, such lay statements are not competent evidence to 
establish the diagnosis of PTSD or hypertension.  Any 
question of medical diagnosis or causation requires the 
specialized knowledge and experience of a trained physician.  

A layperson is not competent to make a determination that a 
particular disability is the result of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In summary, because all of the elements required for a 
finding of service connection for PTSD and for hypertension 
are not shown, the preponderance of the evidence is against 
the veteran's claims.  Consequently, the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for PTSD is denied.  

Service connection for hypertension is denied.  



REMAND

A review of the claims file reveals that the veteran had 
field artillery basic training and that his duties were as a 
light artillery gun crewman.  There also is credible 
testimony that he was exposed to acoustic trauma in 
connection with his service.  Bilateral sensorineural hearing 
loss was diagnosed by P.T.N., M.D., in March 2004.  

With respect to the claim of service connection for 
headaches, the Board notes that although there are no 
complaints of headaches in service, the veteran testified in 
March 2008 that he has had problems with headaches since 
service.  The records also reveal that he was hospitalized in 
1957 and 1958 by VA with complaints that included headaches.  

Tension headaches was diagnosed in a March 2004 report from 
Crosslands Family Practice; and a September 2004 report noted 
that his headaches were due to military-related stress.  

However, the veteran has not been afforded a VA examination 
to date to ascertain the nature and likely etiology of his 
claimed bilateral hearing loss and headaches.  Thus, the 
Board finds that such an examination is "necessary" under 38 
U.S.C.A. 
§ 5103A.  

Recently, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed the four elements that must be considered 
in determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there "may" 
be a nexus between the two.  

The Court further held that types of evidence that "indicate" 
a current disability may be associated with service include 
medical evidence that suggest a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, the remaining issues are REMANDED to the AOJ for 
the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims for service connection for 
hearing loss and/or headaches.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the AOJ should 
obtain and associate with the file all 
records that are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  Then, the AOJ should schedule the 
veteran for a VA examination to 
determine the current nature and likely 
etiology of the claimed headaches.  The 
claims folder must be made available to 
the examiner in conjunction with this 
examination.   The examination report 
must reflect review of pertinent 
material in the claims folders.  The 
examiner should provide an opinion 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has headaches that are 
causally related to his period of active 
service.  All findings should be 
reported in detail.  A complete 
rationale for all opinions must be 
provided.  

3.  The AOJ should also schedule the 
veteran for a VA audiological examination 
to determine the nature and likely 
etiology of the claimed hearing loss.  
The claims folder must be made available 
to the examiner in conjunction with this 
examination.   The examination report 
must reflect review of pertinent material 
in the claims folders.  The examiner 
should provide an opinion whether it is 
at least as likely as not (50 percent or 
greater likelihood) that the veteran has 
a hearing loss disability that is 
causally related to service.  All 
findings should be reported in detail.  A 
complete rationale for all opinions must 
be provided.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2007).  In the event 
that the veteran does not report for 
either of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  After all of the above has been 
completed, the AOJ should readjudicate 
the veteran's claims for service 
connection for bilateral hearing loss and 
headaches, taking into consideration any 
and all evidence.  If either of the 
benefits sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations and afforded an opportunity 
to respond thereto

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


